DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zysk US 8798858.

Regarding claim 1, Zysk discloses a latch release system for a vehicle comprising: 
a primary (7) and a secondary latch (14) securing a front hood (3); 
an emergency handle (col.7 lines 61- col.62 states that the emergency release system is formed as a handle) within a compartment (housing surrounding 32, fig.2) covered by the front hood, linked to the primary latch and movable to actuate a switch (37); 
a first handle (not labeled, handle disposed in passenger compartment 26 – col.7 lines 20-54) disposed within a cabin (26 is inside vehicle cabin) of the vehicle, the first handle and the emergency handle are coupled to a common first mechanical link (18,11) for actuating the primary latch. (col.7 lines 20-40);
a secondary handle (47) accessible from outside (driver/user must be outside the vehicle to access handle 47 – see col. 9 lines 53-62) the vehicle and coupled to the secondary latch (via 5) through a second mechanical link (via pivot pin that allows 5 to pivot upon actuation of 47, not labeled, see col.9 lines 53-62).
an actuator (33) arranged to release the secondary latch (Release is defined as “to allow or enable to escape from confinement,” therefore, when commanded, actuator allows or enables the movement of secondary latch to move –col. 9 lines 47-52); and 
a controller (34) configured to release of trigger the actuator to release the secondary latch responsive to actuation of the switch (col.8 lines 46-col.9 line 13, col. 9 lines 38-62).

Regarding claim 3, Zysk further discloses the latch release system as recited in claim 1, wherein the common first mechanical link comprises a split Bowden cable (Zysk 11) including a first end (via 18, fig.5) attached to the primary latch, second end attached to the first handle (Zysk, col.7 lines 20-54) and a third end attached to the emergency handle (see Zysk fig.5). 

Regarding claim 5, Zysk further discloses further teaches the latch release system as recited in claim 1, wherein the secondary latch is releasable only by the actuation through the second mechanical link and the actuator (Zysk requires both but during separate situations).

Regarding claim 6, Zysk further discloses the latch release system as recited in claim 1, wherein the primary latch releases the front hood only to a partial open position (Zysk, gap opening position, col.6 lines 45-67) and the secondary latch releases the front hood to allow complete opening of the front hood such that the front hood may be moved to a fully open position (Zysk col.6 lines 45-67, col.7 lines 12-46) only upon release of both the primary latch and the secondary latch.

Regarding claim 7, Zysk further discloses the latch release system as recited in claim 1, wherein the controller is configured to receive information indicative of vehicle speed and responsive to actuation of the switch by the emergency handle, command the actuator to release secondary latch responsive to the vehicle speed being within a predefined threshold range (Zysk, 5km/h is the threshold, so the range is 0-5 km/h– see Zysk col.8 lines 7-56 - based on detection by 36 which activates 32 to activate 37).

Regarding claim 8, Zysk further discloses the latch release system as recited in claim 6, wherein controller is configured to not actuate the actuator responsive to actuation of the switch by the release handle when the vehicle speed is outside the predefined threshold range (Zysk, see col. 9 lines 5-7, 20-36 – there is an initial allowance of the movement of 14 – when actuator is technically not actuated to hold 14 in catch position).

Regarding claim 9, Zysk discloses the latch release system as recited in claim 7, wherein the predefined threshold range is between 0 and 3 mph (Zysk discloses the range to be 0-5 km/h which is equivalent to 0-3.1 mph, therefore part of the range is also between 0 and 3 mph – col. 9 lines 5-7).

Response to Arguments
Applicant’s arguments, see Notice of Appeal, filed 01/20/2022 with respect to claims 1,3,5-18 have been fully considered and are persuasive.  The 35 USC 103 rejection of Zysk in view of Claud-Mantle for claims 1, 3, 5-18 has been withdrawn. A new interpretation of Zysk has been applied to claims 1,3,5-9. 
Allowable Subject Matter
Claims 10-18 are allowed. Regarding claims 10 and 15, references of record do not teach that the secondary handle is accessible from outside the vehicle when the front hood is in the closed position. Although Examiner maintains that the secondary handle of Zysk is accessible from outside the vehicle, i.e. the user can be outside the vehicle and access the secondary handle, it can only do so when the front hood is gaped, therefore not in the front hood closed position.  Claud-Mantle teaches an accessible handle of a vehicle for the latch of the front hood when the front hood is in the closed position however, there is no reason to combine or modify references of record without the use of impermissible hindsight. References such as US 11332027 teach a secondary “handle” that is accessible from outside the vehicle when the front hood is in the closed position, however, it is not for actuation of a secondary latch that secures the front hood. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch release systems.
Related but not relied upon prior art: 
US 20190169890
US 20190128028
US 20160168884
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675